Citation Nr: 0032692	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  97-32 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increase in the 20 percent evaluation 
currently assigned for service-connected residuals of an 
avulsion injury to the left thigh with fracture of the distal 
left femur.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from February 1969 to March 
1972.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision 
which denied an increase in the 10 percent evaluation then 
assigned for residuals of a fracture of the left femur.  A 
personal hearing before the RO was held in October 1997.  

By rating action in June 1998, the RO assigned an increased 
rating to 20 percent for the service-connected left leg 
disability under DC 5315, effective from January 9, 1997, the 
date of receipt of the claim for increase.  The RO also 
recharacterized the service-connected disability to residuals 
of an avulsion injury to the left thigh with fracture of the 
distal femur.  The Board remanded the appeal to the RO for 
additional development in June 1999.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

The evidentiary record indicates that the veteran has a tear 
of the medial meniscus of the left knee.  At the personal 
hearing in October 1997, the representative raised the issue 
of entitlement to service connection for a torn medial 
meniscus of the left knee secondary to the service-connected 
avulsion injury to the left thigh with fracture of the distal 
left femur.  (T p.15).  When examined by VA in March 2000, 
the examiner indicated that he had been requested to provide 
an opinion as to whether the veteran's current left knee 
problems were related to the service-connected left thigh 
disability.  However, the examiner did not render an opinion 
on this matter.  

The question of whether the veteran's torn medial meniscus is 
related to his service-connected avulsion injury of the left 
thigh is inextricably intertwined with the claim for an 
increased rating and has not been developed for appellate 
review.  A claim which is inextricably intertwined with a 
pending claim must be adjudicated prior to a final order with 
respect to the pending claim.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Therefore, this issue must be remanded for 
an examination and a medical opinion as to the relationship 
between the veteran's current torn medial meniscus disability 
and the service-connected left thigh disability.  

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that service connection may be granted on a 
secondary basis where a service connected disability is 
aggravating a nonservice-connected disability.  Accordingly, 
the RO should consider the issue of secondary service 
connection, to include the holding in Allen.  

The examiner was also requested to indicate whether the 
veteran's scars were tender and painful or whether the scars 
were poorly nourished with repeated ulceration.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994) in which the Court held that 
for purposes of determining whether the appellant is entitled 
to separate ratings for three facial problems, the critical 
element is that none of the symptomatology for any one of 
these three conditions is duplicative of or overlapping with 
the symptomatology of the other two conditions.  The examiner 
did not comment on whether the scars were tender and painful 
or were poorly nourished with repeated ulceration.  

Also, the Board directed the RO to consider whether the 
veteran was entitled to separate ratings for arthritis and 
instability of the left knee under Diagnostic Codes 5003 and 
5257 (see General Counsel Opinion VAOPGCPREC 23-97).  There 
is no indication in the Supplemental Statement of the Case 
that the RO considered this opinion.  If it is found that 
there is instability in the left knee related to the service 
connected left thigh disability, consideration must be given 
to whether a separate rating may be assigned the instability 
of the knee and the limitation of motion of the knee/or 
muscle controlling such motion.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Board finds 
that the March 2000 VA examination and the subsequent action 
by the RO were not responsive to the directions of the Board 
remand.  Therefore, the appeal must be remanded for 
additional development.  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2000).  

The Board stresses that while the VA has a duty to assist the 
veteran with the development of the evidence in connection 
with his claim, the duty to assist is not always a one-way 
street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (2000).  

Finally, the RO's attention is directed to the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The RO must assure that the duty to assist as 
defined in this Act has been accomplished. 

Although further delay is regrettable, the veteran must be 
afforded a VA examination which fully complies with the 
Board's instructions below.  To ensure that VA has met its 
duty to assist the claimant in developing the facts pertinent 
to his claim, the case is REMANDED to the RO for the 
following development:  


1.  The RO should comply with the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A). 

2.  The RO should take appropriate steps 
to obtain from the veteran the names and 
addresses of all medical care providers 
who treated him for his left lower 
extremity problems since November 1999.  
Based on his response, the RO should 
attempt to obtain copies of all such 
records from the identified treatment 
sources, including any VA treatment 
records not already of record, and 
associate them with the claims folder.  

3.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the current severity the 
service-connected left lower extremity 
disability and the relationship of his 
torn medial meniscus to his service 
connected left thigh disability.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner 
for review and all indicated tests and 
studies should be accomplished.  The 
examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
No instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.  The clinical 
findings and reasons upon which any 
opinion is based should be clearly set 
forth.  The findings should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

I.  The examiner should review the 
records and offer an opinion as to 
whether it is at least as likely as 
not that any currently diagnosed 
left torn medial meniscus, is 
proximately due to or the result of 
or is being aggravated by the 
service-connected left thigh 
disability.  [The underlined legal 
standard must be used in framing the 
answer.]  If aggravated, the degree 
of aggravation should be quantified, 
if possible.  The examiner should 
accomplish tests to determine the 
stability of the left knee, and any 
instability attributable to a 
disability of service origin or a 
disability which is proximately due 
to or the result of or being 
aggravated by the service connected 
left thigh injury should be 
classified as mild, moderate or 
severe.  The examiner should comment 
on the conflicting findings 
concerning instability of the left 
knee noted on VA examinations in 
March 1998 and March 2000, and 
indicate whether he agrees or 
disagrees with those opinions.  

II.  The examiner should note the 
ranges of motion of the veteran's 
left knee and left hip.  (For VA 
purposes, normal knee flexion is to 
0 degrees and normal extension is to 
140 degrees.  Normal hip flexion is 
to 125 degrees and normal hip 
abduction is to 45 degrees.)    

III.  The examiner should note 
whether the veteran's left knee or 
left hip exhibits weakened movement, 
excess fatigability, or 
incoordination attributable to a 
disability of service origin or a 
disability that is proximately due 
to or the result of or is being 
aggravated by a disability of 
service origin; and, if feasible, 
express these determinations in 
terms of the degree of additional 
range of motion loss due to any 
weakened movement, excess 
fatigability, or incoordination 
under § 4.45.  If the examiner is 
unable to make any determination, it 
should be so indicated on the 
record.  Note:  Both the left knee 
and left hip should be discussed 
separately.

IV.  The examiner should note 
whether pain attributable to a 
disability of service origin or a 
disability that is proximately due 
to or the result of or is being 
aggravated by a disability of 
service origin significantly limits 
functional ability during flare-ups 
or when the left knee or hip is used 
repeatedly over a period of time?  
(The left knee and hip should be 
discussed separately.)  These 
determinations must, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due 
to pain on use or during flare-ups 
under § 4.40.  If the examiner is 
unable to make such determinations, 
it should be so indicated on the 
record.  

V.  The examiner should note all 
scars on the left lower extremity 
attributable to the service 
connected disability.  The size and 
location of each scar should be 
described.  With regard to each 
scar, the examiner should note 
whether the scar is poorly 
nourished, tender or painful on 
objective demonstration or whether 
any of the scars repeatedly 
ulcerate.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiner has provided all medical 
findings necessary to rate the veteran's 
service-connected left leg disability.  
In addition, the RO should assure that 
the provision pertaining to the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A) have been met.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the report does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).  

5.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO 
should review the provisions of Esteban 
v. Brown, 6 Vet. App. 259 (1994), and GC 
Opinion 23-97 (discussed above), and 
consider whether separate ratings for 
various manifestations of the veteran's 
left leg disability is warranted.  This 
should include adjudication of the issue 
of secondary service connection, to 
include the subissue of whether the 
veteran's left knee disability was 
aggravated by the service-connected left 
thigh disability.  The provisions of 
Allen v. Brown, 7 Vet. App. 439 (1995) 
should be considered.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, which should include the 
appropriate laws and regulations 
pertaining to secondary service 
connection, and be given the opportunity 
to respond thereto.  The veteran is 
notified of the need to file a 
substantive appeal to the issue of 
service connection for a torn medial 
meniscus if the decision is not in his 
favor and he wishes the Board to address 
this matter.  If the veteran fails to 
appear for any examination, the letter(s) 
notifying him of the date and place of 
the examination and containing the 
address to which the notification was 
sent should be included in the claims 
folder.  The Supplemental Statement of 
the Case should also consider the 
provisions of § 3.655, if applicable.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate review, 
if in appropriate.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

